Order, Supreme Court, New York County (Ruth L. Sussman, J.), entered on or about March 15, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court’s upward departure to risk level three is based on clear and convincing evidence (see generally Correction Law § 168-n [3]). The court properly considered defendant’s admission to a police officer that, prior to the conduct that led to his conviction, he had sexually molested two other children, despite the fact that defendant was never charged with those sex offenses (see People v Seils, 28 AD3d 1158 [2006], lv denied 7 NY3d 709 [2006]). There is nothing in the record to cast any doubt on the reliability of that admission. We have considered and rejected defendant’s remaining arguments. Concur—Friedman, J.E, Sullivan, Nardelli, Catterson and McGuire, JJ.